
	
		I
		111th CONGRESS
		2d Session
		H. R. 5164
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Altmire (for
			 himself, Mr. Barton of Texas,
			 Mr. Foster,
			 Mr. Upton,
			 Mr. Ross, Mrs. Myrick, Mr.
			 Melancon, Mr. Rogers of
			 Michigan, Mr. McMahon,
			 Mr. Bartlett,
			 Mr. Murphy of New York,
			 Mrs. Biggert,
			 Mr. Perriello,
			 Mr. Shimkus,
			 Mr. Murphy of Connecticut,
			 Mrs. Bono Mack,
			 Mr. Salazar,
			 Mr. Griffith, and
			 Mrs. Halvorson) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Energy Policy Act of 2005 to require the
		  Secretary of Energy to carry out programs to develop and demonstrate 2 small
		  modular nuclear reactor designs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Power 2021
			 Act.
		2.Nuclear power
			 2021 initiativeSection 952 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16272) is amended by adding at the end
			 the following:
			
				(f)Nuclear power
				2021 initiative
					(1)DefinitionsIn
				this subsection:
						(A)Combined
				licenseThe term combined license has the meaning
				given the term in section 52.1 of title 10, Code of Federal Regulations (or a
				successor regulation).
						(B)Design
				certificationThe term design certification has the
				meaning given the term in section 52.1 of title 10, Code of Federal Regulations
				(or a successor regulation).
						(C)Small modular
				reactorThe term small modular reactor means a
				nuclear reactor—
							(i)with a rated
				capacity of less than 300 electrical megawatts; and
							(ii)that can be
				constructed and operated in combination with similar reactors at a single
				site.
							(2)Duty of
				SecretaryThe Secretary shall carry out, through cooperative
				agreements with private sector partners—
						(A)a program—
							(i)to
				develop a standard design for each of 2 small modular reactors, at least 1 of
				which has a rated capacity of not more than 50 electrical megawatts; and
							(ii)to obtain a
				design certification from the Nuclear Regulatory Commission for each of the 2
				standard designs by January 1, 2018; and
							(B)a program to
				demonstrate the licensing of small modular reactors by—
							(i)developing
				applications for a combined license for each of the designs certified pursuant
				to subparagraph (A); and
							(ii)obtaining a
				combined license from the Nuclear Regulatory Commission for each of the designs
				by January 1, 2021.
							(3)Merit review of
				proposalsThe Secretary shall select proposals for cooperative
				agreements under this subsection—
						(A)on the basis of an
				impartial review of the scientific and technical merit of the proposals;
				and
						(B)through the use of
				competitive procedures.
						(4)Technical
				considerationsIn evaluating proposals, the Secretary shall take
				into account the efficiency, cost, safety, and proliferation resistance of
				competing reactor designs.
					(5)Cost-share
				requirements
						(A)Design
				developmentNotwithstanding section 988, the Secretary shall
				require that not less than 50 percent of the cost of the development of each
				small modular reactor design under paragraph (2)(A) be provided by a
				non-Federal source.
						(B)Licensing
				demonstrationNotwithstanding section 988, the Secretary shall
				require that not less than 75 percent of the cost of the licensing
				demonstration of each small modular reactor design under paragraph (2)(B) be
				provided by a non-Federal source.
						(C)Calculation of
				amountNon-Federal contributions under this subsection shall be
				calculated in accordance with section
				988(d).
						.
		
